



BRIGHTSPHERE INVESTMENT GROUP INC.
EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made effective
as of , 20 (the “Grant Date”) between BrightSphere Investment Group Inc., a
Delaware corporation (the “Company”), and (the “Participant”).
WITNESSETH:
WHEREAS, the Company has adopted the BrightSphere Investment Group Inc. Equity
Incentive Plan (the “Plan”) for the benefit of the employees of the Company and
its Subsidiaries; and
WHEREAS, the Committee, as defined in the Plan, has authorized the Award to the
Participant of Restricted Stock Units under the Plan, on the terms and
conditions set forth in the Plan and in this Agreement;
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Participant hereby agree as follows:
1.Definitions.
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Plan.
2.Award of Restricted Stock Units.
The Committee hereby grants to the Participant, on the Grant Date set forth
above, Restricted Stock Units.
3.Vesting of Restricted Stock Units.
The Restricted Stock Units will become non-forfeitable and the Risk of
Forfeiture shall lapse on the vesting dates (the “Vesting Dates”) and in the
proportions described below, provided that the Participant is continuously
employed by the Company or an Affiliate until the applicable Vesting Date.
Restricted Stock Units Vesting
Vesting Date
 
 
 
 
 
 

4.Forfeiture of Restricted Stock Units.
If the Participant’s employment with the Company and its Affiliates terminates
prior to a Vesting Date for any reason, except as described in Section 5, any
unvested Restricted Stock Units shall automatically be forfeited, and all of the
Participant’s rights to and interest in the Restricted Stock Units shall
terminate without payment of consideration.
5.Accelerated Vesting Upon Certain Terminations.





--------------------------------------------------------------------------------





If the Participant’s employment with the Company and its Affiliates terminates
prior to a Vesting Date as a result of the Participant’s: (a) death; (b)
involuntary termination for disability for which the Participant qualifies for
benefits under a long-term disability plan sponsored by the Company or an
Affiliate; or (c) involuntary termination without Cause, (i) the Participant’s
Restricted Stock Units shall not be forfeited in accordance with Section 4, and
all the unvested Restricted Stock Units shall become fully vested and
nonforfeitable upon such termination of employment.
6.Settlement of Restricted Stock Units.
Within a reasonable period of time after each Vesting Date (and in any event
within the calendar year that includes the Vesting Date) the Company shall pay
and transfer to the Participant that number of shares of Stock equal to the
aggregate number of Restricted Stock Units that vested on that Vesting Date.
7.Voting and Dividend Equivalents.
Unless and until shares of Stock are issued or transferred by the Company to the
Participant in settlement of vested Restricted Stock Units hereunder and are
evidenced in book entry form on the records of the Company’s transfer agent in
the name of the Participant, Participant shall not be, or have any of the rights
or privileges of, a stockholder of the Company. Following vesting of any
Restricted Stock Units hereunder, the Participant shall be entitled to receive
payments (without interest or other earnings) equivalent to any dividends
declared with respect to the shares of Stock underlying such vested Restricted
Stock Units, the record dates for which fall on or after the Grant Date and
prior to the date on which such shares of Stock are settled upon the
Participant, at the time such shares of Stock are issued or transferred to the
Participant in accordance with Section 6.
8.Authority of the Committee.
This Agreement and the Restricted Stock Units awarded hereunder shall be subject
to such rules and regulations as the Committee shall adopt pursuant to the Plan.
All decisions of the Committee upon any question arising under the Plan or under
this Agreement shall be final, conclusive and binding upon the Participant and
any person claiming any interest in the Award made under this Agreement.
9.Withholding.
The Company shall have the right to require the Participant to remit to the
Company an amount sufficient to satisfy federal, state, local, foreign or other
withholding tax requirements if, when, and to the extent required by law in
connection with the Participant’s Award of Restricted Stock Units (whether so
required to secure for the Company an otherwise available tax deduction or
otherwise) prior to the delivery of any certificate or certificates, held in
book-entry position through the direct registration system of the Company’s
transfer agent, for such shares, or prior to the vesting of such shares, as
applicable. The obligations of the Company under the Plan shall be conditional
on satisfaction of all such withholding obligations and the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to a Participant or to utilize any other
withholding method prescribed by the Committee from time to time.
10.Plan Terms.
The terms of the Plan are hereby incorporated herein by reference. In the event
of a conflict between the terms and conditions of this Agreement and the terms
and conditions of the Plan, the terms and conditions of the Plan shall prevail.





--------------------------------------------------------------------------------





11.No Employment Rights.
The Award of Restricted Stock Units pursuant to this Agreement shall not give
the Participant any right to remain employed with the Company or any Affiliate.
12.Amendment.
The terms of this Award of Restricted Stock Units as evidenced by this Agreement
may be amended by the Committee without the approval of the Participant, subject
however to the limitations set out in the Plan, or may be amended by written
agreement of the Participant and the Company. The Company reserves the right to
amend the Plan at any time, subject to any limitations set out in the Plan.
13.Governing Law.
This Agreement shall be governed, interpreted and enforced in accordance with
the laws of the State of Delaware without regard to the conflict of laws
principles thereof.
14.Participant Acknowledgment.
By accepting this Award electronically, the Participant hereby acknowledges that
he or she has received and read the Plan and this Agreement and that he or she
agrees to be bound by all of the terms and conditions of the Restricted Stock
Unit Award as set forth in this Agreement, subject to the terms and conditions
of the Plan. The Participant hereby further acknowledges and agrees that his or
her right to receive or retain this Award, any amount received pursuant to this
Award (in cash or shares of Stock), and any profit or gain realized in
connection with this Award, is subject to cancellation and recoupment in
accordance with the Company’s Claw-back Policy, as in force from time to time.
The Participant understands that the Participant (and not the Company or any of
its Affiliates) shall be responsible for the federal, state, local or foreign
tax liability and any other tax consequences to the Participant that may arise
as a result of the grant of this Award of Restricted Stock Units and the
issuance or transfer of shares of Stock as contemplated by this Agreement. By
executing this Agreement, the Participant hereby consents to receive documents
in relation to the Plan and this Award by electronic delivery, and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or by a third party designated by the Company.















--------------------------------------------------------------------------------





 
BRIGHTSPHERE INVESTMENT GROUP INC.
 
 
 
 
 
 
 
By:
 
Its:
 
 
 
The Participant acknowledges that, by accepting this Award electronically, he or
she accepts this Award and agrees to be bound by the terms and conditions set
forth in this Agreement and the Plan document.







.





